Title: 16th.
From: Adams, John Quincy
To: 


       Townsend intended to have set away this morning; to go to Medfield; but the weather was so chilly and disagreeable that he thought it would be best to wait another day. Thompson and I dined and pass’d a great part of the day with him. I was again disappointed upon the arrival of the stage, as I have been so often heretofore; by hearing no news from Boston.
       I began upon Bacon’s pleas and pleadings; a subject which demands great attention.
      